Title: From Thomas Jefferson to Henry Guest, 25 December 1805
From: Jefferson, Thomas
To: Guest, Henry


                  
                     Washington Dec. 25. 05.
                  
                  Th: Jefferson presents his compliments to mr Guest and his thanks for the book he has been so kind as to send him. he has read the passage page 21. particularly referred to by mr Guest, and finds the fact there stated to be equally new and useful. he shall avail himself of the first leisure to peruse the residue & to profit by the further information he expects from it.
               